                                                       Case 2:18-cv-03252-WBS-EFB Document 14 Filed 06/05/20 Page 1 of 2


                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   John R. Whitefleet, SBN 213301
                                                       350 University Ave., Suite 200
                                                   3   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   4   FAX: 916.927.3706
                                                   5
                                                       Attorneys for Defendants COUNTY OF SACRAMENTO, DEPUTY ALLISON DANIELE,
                                                   6   DEPUTY KIMBERLY HUTCHINSON, and DEPUTY RAYMOND MOORE

                                                   7
                                                   8                                     UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                   9
                                                  10   DAVISHA MITCHELL, an individual,                   CASE NO. 2:18-CV-03252-WBS-EFB
                                                  11                     Plaintiff,                       STIPULATION TO MODIFY
                                                  12                                                      SCHEDULING ORDER; ORDER
                                                       v.
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                       COUNTY OF SACRAMENTO, a municipal
                                                  14   corporation; DEPUTY ALLISON DANIELE,
                                                  15   individually and in his official capacity as
                                                       Deputy Sheriff for the COUNTY OF
                                                  16   SACRAMENTO; DEPUTY KIMBERLY
                                                       HUTCHINSON, individually and in his
                                                  17
                                                       capacity as Deputy Sheriff for the COUNTY
                                                  18   OF SACRAMENTO; and DOES 1-50,
                                                       individually and in their official capacities as
                                                  19   Police Deputies for the COUNTY OF
                                                       SACRAMENTO, jointly and severally.
                                                  20
                                                  21               Defendants.
                                                       ___________________________________/
                                                  22                                                      Complaint Filed: 12/20/18
                                                  23
                                                               Plaintiff DAVISHA MITCHELL and Defendants COUNTY OF SACRAMENTO,
                                                  24
                                                       DEPUTY ALLISON DANIELE, DEPUTY KIMBERLY HUTCHINSON, and DEPUTY
                                                  25
                                                       RAYMOND MOORE, by and through their respective counsel of record, hereby stipulate that the
                                                  26
                                                       Status (Pretrial Scheduling) Order dated May 22, 2019, be modified to extend time to complete
                                                  27
                                                       discovery.
                                                  28

                                                       {02217090.DOCX}                                  1
                                                                                STIPULATION TO MODIFY SCHEDULING ORDER; ORDER
                                                       Case 2:18-cv-03252-WBS-EFB Document 14 Filed 06/05/20 Page 2 of 2


                                                   1           Good cause exists to modify the discovery deadline due to difficulties presented by COVID-
                                                   2   19, availability of witnesses and the logistical constraints of performing remote depositions.
                                                   3           Accordingly, the parties agree to extend discovery deadline to July 8, 2020. At this time, no
                                                   4   other dates are requested to be modified.
                                                   5
                                                   6                                                 Respectfully submitted,
                                                   7
                                                       Dated: June 5, 2020                           LAW OFFICES OF JOHN L. BURRIS
                                                   8
                                                   9                                                 By: /s/ Adante D. Pointer (Authorized on 05/28/2020
                                                                                                             Adante D. Pointer
                                                  10                                                         Attorneys for Plaintiff DAVISHA
                                                  11                                                         MITCHELL

                                                  12
                                                       Dated: June 5, 2020                           PORTER SCOTT
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                                                                     A PROFESSIONAL CORPORATION
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                                                                     By: /s/ John R. Whitefleet
                                                  15                                                         John R. Whitefleet
                                                  16                                                         Attorney for Defendants
                                                                                                             COUNTY OF SACRAMENTO,
                                                  17                                                         DEPUTY ALLISON DANIELE,
                                                                                                             DEPUTY KIMBERLY HUTCHINSON, and
                                                  18                                                         DEPUTY RAYMOND MOORE
                                                  19
                                                  20
                                                  21
                                                                                                     ORDER
                                                  22
                                                  23   Good cause appearing, it is so ordered.

                                                  24   DATED: June 5, 2020
                                                                                             _________________________________
                                                  25                                         Edmund F. Brennan
                                                  26                                         United States Magistrate Judge

                                                  27
                                                  28

                                                       {02217090.DOCX}                               2
                                                                             STIPULATION TO MODIFY SCHEDULING ORDER; ORDER
